Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “Comparing the acquired parameter with parameter data stored in a memory connected with the electrical kitchen appliance, wherein at least one additional respective data item is stored for the parameter data stored in the memory, such that the additional data item is individualized in a form where it is allocated to a specific group of persons and is related to knowledge about or a level of experience of the specific group of persons with preparing meals with the electrical kitchen appliance, and is characterized by an experience level selected from beginner, advanced and expert.’  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches comparing the identity of the user with stored user data to determine the group of persons to which the user belongs and to classify the user as beginner, advanced or expert.  Claim 16 requires by comparing the acquired parameter, allocating to a specific group of persons.  However the specification is silent to allocating to a specific group by an acquired food parameter device that measures salt content, water content or consistency of a food.  The specification is silent to how salt content, water content or consistency of the food allocates to a specific group.  In addition the phrase of claim 16 further requires the acquired food parameter being related to knowledge about or a level of experience of the specific group of persons with preparing meals with the electrical kitchen appliance, in addition to characterizing by an experience level selected from beginner, advanced and expert.  However the specification is silent to salt content, water content or consistency of the food being “related”, i.e. identified to knowledge about or a level of experience of the specific group of persons with preparing meals with the electrical kitchen appliance or characterizing by an experience level selected from beginner, advanced and expert.

Claims 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “Comparing the acquired parameter with parameter data stored in a memory connected with the electrical kitchen appliance, wherein at least one additional respective data item is stored for the parameter data stored in the memory, such that the additional data item is individualized in a form where it is allocated to a specific group of persons and is related to knowledge about or a level of experience of the specific group of persons with preparing meals with the electrical kitchen appliance, and is characterized by an experience level selected from beginner, advanced and expert.’  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches comparing the identity of the user with stored user data to determine the group of persons to which the user belongs and to classify the user as beginner, advanced or expert.  Claim 16 requires by comparing the acquired parameter, allocating to a specific group of persons.  However the specification is silent to allocating to a specific group by a parameter of an environment condition.  The specification is silent to how the environmental condition differentiates such to allocat to a specific group.  In addition the phrase of claim 16 further requires the parameter of an environment condition being related to knowledge about or a level of experience of the specific group of persons with preparing meals with the electrical kitchen appliance, in addition to characterizing by an experience level selected from beginner, advanced and expert.  However the specification is silent to a parameter of an environmental condition being “related”, i.e. identified to knowledge about or a level of experience of the specific group of persons with preparing meals with the electrical kitchen appliance or characterizing by an experience level selected from beginner, advanced and expert.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “characterized by an experience level selected from beginner, advanced and expert” in claim 16 is rejected, as it is a relative term, which renders the claim indefinite.  The terms “beginner, advanced and expert” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what degree of experience difference is encompassed by this phrase, if not a “beginner” but “advanced” or if not “advanced” an “expert” or if not a “beginner” an “expert”.
The phrase “classify the user as beginner, advanced or expert” in claim 16 is rejected, as it is a relative term, which renders the claim indefinite.  The terms “beginner, advanced and expert” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what degree of difference is encompassed by this phrase to classify, if not a “beginner” but “advanced” or if not “advanced” an “expert” or if not a “beginner” an “expert”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (20090258331) in view of McIntyre et al. (6809301).
Do teaches a method for the operation of an electrical kitchen appliance (par. 0002) for processing at least one food according to predetermined recipe data by a user (par. 0087), with the following steps:
Acquiring (par. 0132 nutritional value retrieved) at least one parameter of the food to be processed in the electrical kitchen appliance with a food parameter acquisition device (par. 0033; par. 0132 processor which retrieves from data store and compared to thresholds) that measures salt content (par. 0132; sodium) 
Comparing the acquired parameter with parameter data (par. 0132 threshold) stored in a memory connected with the electrical kitchen appliance (par. 0040; par. 0132), wherein at least one additional respective data item is stored for the parameter data stored in the memory (par. 0092-0094), such that the additional data item is individualized in a form where it is allocated to a specific group of persons (par. 0132; user group relative high sodium threshold), and is related to knowledge about or a level of experience of the specific group of persons with preparing meals with the electrical kitchen appliance (par. 0102 with or without teaching program)
wherein the additional data item is a correction data item for one of the predetermined recipe data (par. 0133 complementary recipe),
Transmitting the additional data item belonging to the stored parameter data item corresponding to the acquired parameter (par. 0133 complementary recipe presented to user; par. 0100, 0133), and/or a data item derived therefrom from the memory to the electrical kitchen appliance (par. 0133 interactive cooking instructions),
Acquiring an identity of a user of the kitchen appliance, a user acquisition device in the form of a keyboard (fig. 2 ref. 230, 240, 240) or touch screen (fig. 2 ref. 210, 220) in which the user inputs his or her identity into the electrical kitchen appliance (par. 0087), 
Comparing the identity of the user with stored user data (par. 0087; unique identifier) to determine the group of persons to which the user belongs (par. 0087; par. 0102; user wish with or without teaching program),
Prior to processing the at least one food, automatically correcting the recipe data on the basis of the detected parameters (par. 0133), wherein a user data item corresponding to the classification of the user (par. 0102; relative teaching program; par. 0132 high sodium) is deposited with the additional data item (par. 0100-0103), so that the recipe data is corrected according to the user classification and the acquired parameter (par. 0100-0103; par. 0133)
processing the at least one food with the electrical kitchen appliance according to the corrected recipe data (par. 0131, 0133-0135).
Transmitting the recipe data used by the user from the electrical kitchen appliance to the memory, along with the user data item corresponding to the user of the electrical kitchen appliance (par. 0105; stored in memory; par. 0100 unique identifier)
Do teaches user saved recipe preference data and a command system for executing user specific profile information and thus one of ordinary skill in the art would have been motivated to look to the art of user specific recipe controllers as taught by McIntyre.
More specifically McIntyre teaches the microprocessor and memory are configured to execute cooking element command recipes including a cooking mode, an oven temperature, and a cooking time. Up to five frequently used recipes, or favorite recipes, can be stored in system memory for selection by a user. If selected, the microprocessor recalls and executes the stored recipes. Thus, an oven user need not re-enter favorite recipes with each cooking session (col. 1 lines 60-67).
Thus since Do is specific to saving user preferences for later retrieval, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide storing to the memory the recipe data along with the user data item in the memory for later access by the electrical kitchen appliance, given repeated use of a specific recipe, to provide the user with information regarding previous implementation of the recipe by the user as taught by McIntyre for its art recognized advantage of providing the previously cooked recipe selection for future selection and more specifically according to the unique identifier as taught by Do providing the recipe to the user without the user needing to re-enter the recipe as taught by McIntyre.
With respect to the claimed classification of beginner, advanced and expert.  Though Do is silent classifying relative the claimed descriptor, importantly Do does recognized the user deciding between different levels of assistance including with or without a teaching program (par. 0102).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to classify the user according experience level relative choosing with or without a teaching program thus achieving a same desired level of recipe instruction.
Though silent to “beginner, advanced, and expert”, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... theexplicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case since Do recognizes classifying the user according a user entered request relative level of instruction thus achieving pre-defined different cooking programs specific to the users selection of required assistance.
Outputting the transmitted additional data item, the transmitted derived data item or a data item derived in the electrical kitchen appliance from the transmitted additional data item on the electrical kitchen appliance to the user (par. 0132-0133),
Automatically considering the additional data item of the transmitted derived data item or a data item derived in the electrical kitchen appliance from the transmitted additional data item while processing the food according to the predetermined recipe data (par. 0112, 0135).
Comparing the user data item corresponding to the user of the electrical kitchen appliance with a user data item stored for the additional data item, and transmitting the additional data item belonging to the stored parameter data item corresponding to the acquired parameter (par. 0086, par. 0109, par. 0111 decision 606, par. 0132 food specific, par. 0133 acquire user choice), and/or a data item derived therefrom from the memory to the electrical kitchen appliance, only if the acquired user data corresponds to the user data item stored in the memory for the additional data item (par. 0086, par. 0109, par. 0111 decision 606, par. 0132 food specific, par. 0133 acquire user choice).
Providing the stored recipe data, along with the user data item, in the memory for access by a device other than the electrical kitchen device (fig. 2 any other component).

Response to Arguments
Applicants amendments have overcome the 101 rejection and thus has been withdrawn.
With respect to applicants urging directed to Do and applicants urging directed to allocating an experience level based on previously stored user data and more specifically experiences gained.  It is initially noted the claims do require compiling user interaction and updating in real time experience level for subsequent use.  In the instant case the claimed classification is with respect to “stored user data” which in the instant case Do is taken to teach such with respect to saved profiles including a user decision on whether a teaching program is required (par. 0102).
Importantly Do does recognized the user deciding between different levels of assistance including with or without a teaching program (par. 0102).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to classify the user according experience level relative choosing with or without a teaching program thus achieving a same desired level of recipe instruction.
Though silent to “beginner, advanced, and expert”, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... theexplicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case since Do recognizes classifying the user according a user entered request relative level of instruction thus achieving pre-defined different cooking programs specific to the users selection of required assistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792